Citation Nr: 1201305	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-44 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent for bilateral sensorineural hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1943 to March 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran had a hearing before the Board in September 2010 and the transcript is of record.

The case was brought before the Board in January 2011, at which time was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

A claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As will be discussed below, the Veteran's representative recently argued in a December 2011 statement that the Veteran's bilateral hearing loss is "functionally...devastating" to the Veteran.  Medical evidence indicates the Veteran has profound hearing loss of the left ear and notes the Veteran is currently retired.  For these reasons, the Board concludes the issue of TDIU has been reasonably raised by the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The TDIU issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran has hearing loss in both ears with no worse than Level IV for his right ear and no worse than XI for his left ear as per Table VI and VIa of the VA schedule of ratings.


CONCLUSION OF LAW

A rating greater than 30 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the Veteran in February 2007, prior to the initial adjudication of his claim.  The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim.  He has, in fact, provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran at no time has identified outstanding records that he wants VA to obtain or that he feels are relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  

Here, the Veteran was provided with appropriate VA examinations in March 2006, March 2007 and February 2011.  The examinations are adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no competent evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Veteran has not reported receiving any recent treatment specifically for this condition for which evidence is not of record, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran, and the Board may proceed to consider the merits of the claim.  

Increased Rating

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an increased rating, such as the disability in this case, the primary concern is the current level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, for reasons explained below, the Board finds the Veteran's disability is consistent throughout the relevant appellate time period and, therefore, staged ratings are not warranted here.

Hearing loss disability is rated based on audiometry as specified by regulation.  Inasmuch as any private audiometry test is not in accordance with the regulatory specifications, it may not serve as the basis for the rating assigned.  The same is true for any hearing aid evaluations conducted as part of VA outpatient treatment.  Those evaluations are not necessarily conducted in the same manner as an official VA Compensation and Pension examination, unless marked as sufficient for rating purposes.  See 38 C.F.R. § 4.85(a) (An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC), and a puretone audiometry test).

Here, the Veteran was afforded VA examinations in March 2006, March 2007 and again in February 2011.  The results of clinical testing conducted in March 2006 are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
35
65
65
LEFT
105
95
90
80
75

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 82 percent for the right ear and 0 (zero) percent for the left ear. The average of the puretones between 1000 and 4000 Hertz was 51 for the right ear and 85 for the left.  Under Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of IV for the right ear and XI for the left ear.  The point where IV and XI intersect on the Table VII reveals the disability level for the Veteran's hearing loss, which is 30 percent. 

The Veteran was afforded another VA examination in March 2007, and that examination revealed similar hearing loss findings, but with an improved speech recognition score for the right ear.  Specifically, clinical testing yielded results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
40
35
70
60
LEFT
90
75
70
70
65

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 92 percent in the right ear and 0 (zero) percent in the left ear.  The average of the puretones between 1000 and 4000 Hertz was 51 for the right ear and 70 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of I for the right and XI (again) for the left ear.  I and XI corresponding to a 10 percent disability rating under Table VII, showing an improved hearing condition compared to 2006.  

Most recently, the Veteran was afforded another VA examination in February 2011, and that examination revealed hearing loss and speech recognition scores more in line with the 2006 findings.  Specifically, clinical testing yielded results as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
45
65
65
LEFT
85
75
70
65
65

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 76 percent in the right ear and 0 (zero) percent in the left ear.  The average of the puretones between 1000 and 4000 Hertz was 55 for the right ear and 69 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of IV for the right ear and XI for the left ear, corresponding to a 30 percent disability rating under Table VII.  

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Id.  In accordance with 38 C.F.R. § 4.86, the Board also considered application of Table VIa for exceptional patterns of hearing impairment.  In this case, only the left ear audiometric findings trigger § 4.86(a) consideration.  Although Table VIa was considered, the Board finds application of Table VI more favorable to the Veteran.  In all three examinations, the Veteran's left ear hearing loss warrants a XI Roman Numeral assignment under Table VI.  Table VIa does not provide for a higher Roman Numeral assignment.  Indeed, Roman Numeral XI is the highest Roman Numeral designation available for hearing loss ratings.  See 38 C.F.R. §§ 4.85, 4.86.

As noted, rating hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, although there were some slight variances in hearing loss from 2006 to 2011, the relevant evidence does not show that his hearing loss reached a level of severity greater than 30 percent at any point during the period under appeal.  The Board acknowledges the Veteran's belief that his bilateral hearing loss has worsened to a degree that warrants a higher compensable rating, and it also acknowledges that he is competent to report his personal observations regarding his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is a layperson without audiological training and, therefore, is not competent to opine regarding his current level of hearing loss in terms that would establish his entitlement to a higher rating under the applicable regulations and rating criteria.  Since the audiometric evidence clearly shows that he has not experienced a level of bilateral hearing loss greater than 30 percent at any time during the period under appeal, an increased rating is not warranted.

Extraschedular Consideration

In deciding the claim, the Board has also considered whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected bilateral sensorineural hearing loss.  The competent medical evidence of record shows that his hearing loss impairs the Veteran's ability to understand conversational speech, to include over the telephone, and to hear when surrounded by competing noise.  The Veteran also has consistently noted watching television at high volumes.  The VA examiner in 2011 reviewed the Veteran's claims file and noted the functional impairment as a result of hearing problems. 

The Board does not doubt the Veteran's hearing loss affects his daily life.  There is no evidence to suggest, however, the Veteran's functional difficulties are over and beyond what is contemplated in the schedular criteria.  As such, the Board concludes the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  38 U.S.C.A. § 1155; Thun v. Peake, 22 Vet. App. 111 (2008); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).   





ORDER

Entitlement to an increased rating greater than 30 percent for bilateral sensorineural hearing loss is denied.


REMAND

As indicated in the introduction, the Veteran claims his hearing loss is "functionally... devastating" on his everyday life.  The Veteran has consistently indicated he has difficulty understanding speech and communicating with people.  

The Veteran's VA outpatient treatment records indicate the Veteran is currently retired from Walgreens, but do not specifically indicate the reason of the Veteran's retirement.  The Veteran has been afforded multiple VA examinations in the past in 2006, 2007 and 2011, but none of the examiners specifically addressed the Veteran's employability. 

The Board concludes the issue of TDIU has been reasonably raised by the record and the RO should complete appropriate development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 4.16(b) (2011).  

The RO should also take this opportunity to obtain recent VA outpatient treatment records from September 2010 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the TDIU issue, and the RO/AMC should obtain the Veteran's medical records for treatment from the VA Medical Center in Chicago, Illinois from September 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2. After the above is completed and records are obtained to the extent available, schedule the Veteran for an audiological examination to ascertain the current severity of the Veteran's hearing loss and tinnitus. The examiner should note in the examination report all pertinent pathology associated with the service connected disabilities.  The claims folder must be made available to the examiners for review.  

Based on the examination and review of the record, the examiner is asked to specifically provide an opinion as to whether it is as likely as not that the Veteran's service-connected disabilities (hearing loss and tinnitus) preclude him from obtaining, or retaining, substantially gainful employment.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

3. Take all appropriate action regarding the TDIU issue.  If the claim is denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



______________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


